Per Curiam.
Mr. Fisher appeals from a pro forma decree of a Justice of the Superior Court affirming decision of the Industrial Accident Commission denying him as claimant an award of compensation under the Workmen’s Compensation Act, Chap. 55, R.S.1930.
The decision herein is governed by George A. Robitaille’s Case, 140 Me., 121, wherein it was held that “The Commission, by the Act, is made the trier of facts and its findings thereof, whether for or against the claimant, are final; but in arriving at its conclusions it must be guided by legal principles. Failing in this it commits error of law and it is the function of the Court to correct such error.”
The issue in this case being factual only and no error of law appearing, the appeal must be dismissed.

Appeal dismissed.


Decree below affirmed.

Mr. Justice Chapman did not participate.